DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on October 3rd 2018. It is noted, however, that applicant has not filed a certified copy of the IN201841037300 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hook and separate collection chute must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“comprises of” (Claim 1, L2; Claim 1, b. L2; Claim 5, L2; Claim 6, L2) should be “comprising.”
“through them” (Claim 1, i. L4) should be “to the pair of rollers”
“wherein threaded/grooved roller” (Claim 2, L2; Claim 7, L2) should be “wherein a threaded/grooved roller”
“wherein a hook can be used” (Claim 8, L2) should be recited as a method step. “using a hook …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Firstly, throughout the claims the word objects is used for the objects being processed through the system. This is indefinite because there is no distinction between the different types of objects being sorted. It is unclear what type of object the claim is referring to when talking about where the objects are being sorted. In the interest of compact prosecution, the objects that get fed to the system will be indicated by a mixture of large, target, and non-target objects. The objects that pass over the rollers to the first 

Claim 1 is rendered indefinite for reciting “high speed (pg4, i., L3).” The term "high speed" is a relative term.  The term "high speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim will be interpreted as if the term was removed. 
Further, claim 1 is rendered indefinite for reciting “fixed orientation.” The term “fixed orientation” (ii. L3 and c. L7) is not defined by the claim and based on the common meaning of the term, it is unclear how the orientation is fixed.  The claim will be interpreted as if the term was “desired orientation.”
	Additionally in section c., L2 the term “arranged exactly below” is indefinite. The meaning of “arranged exactly below” is unclear, especially considering the further limitation of “maintaining the distance between the cameras relatively larger … (c. L3-5)” The claim will be interpreted as if the term “exactly” was removed. 
	Lastly, the phrase “start to expose their maximum surface area (c., L7)” is indefinite. The meaning of this phrase is unclear.

	With regards to claim 2, it is unclear as to what the extent of the replacement of the type of conveyor is claimed. Given that claim 1 recites that the limitation that the inclination has to be adjustable, it is unclear how the inclination can be adjustable if claim 2 removes the inclination.

Claim 3 recites the limitations "the cameras/sensors" and “the shell/shells” in L3. There is insufficient antecedent basis for these limitations in the claim. Additionally the phrase “a separate collection chute” is indefinite. It is unclear whether this is a fourth collection chute or one of the chutes (2nd or 3rd) already beneath the rollers.

Claim 4 recites the limitation "de-shelled shells" in L5. There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the structural limitations of claim 1, using the word “the.” For example, “the objects (a. L1)” "the feeder (a. L1),"  “the said pair of rollers (a. L1),” “the gap (a. L2),” “said first collection chute (b. L2)” There is insufficient antecedent basis for these limitations in the claim. A method step of “providing a structure of claim 1” should be added to correct this. Additionally claim 6 is rendered indefinite for reciting “fixed orientation.” The term “fixed orientation” (b. L3-4 and c. L3) is not defined by the claim and based on the common meaning of the term, it is unclear how the orientation is fixed.  The claim will be interpreted as if the term was “desired orientation.” Lastly, the phrase “start to expose their maximum surface area (pg8, L2)” is indefinite. The meaning of this phrase is unclear.

Claim 8 recites the limitations "the cameras/sensors" and “the shell/shells” in L3. There is insufficient antecedent basis for these limitations in the claim. Additionally the phrase “a separate collection chute” is indefinite. It is unclear whether this is a fourth collection chute or one of the chutes (2nd or 3rd) already beneath the rollers.

Claim 9 recites the limitation "de-shelled shells" in L5. There is insufficient antecedent basis for this limitation in the claim. 

	Claims 5 and 10 are rejected by virtue of their dependence on claims 1 and 6.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The recitation of “ejection assembly” in claim 1, section d. invokes 112f. As defined by the specification the ejection assembly is defined as a group of ejection nozzles. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosz (US 2988197) and further in view of Paul et al. (US 20200139410), hereafter Paul and Minnicucci et al. (US 9681679), hereafter Minnicucci.

 (Col. 3, L55-58) through a gap between said rollers (Fig 6; Col. 3, L36-33); a first and second camera box (housing 40) with plurality of cameras (photocells 41, 42) along with illuminating sources (laps 43,44) , arranged exactly below the said orientation flaps by maintaining the distance between the two camera boxes (160a and 160b) relatively larger than the distance between the said orientation flaps (Col. 4, L10-12) and said cameras focusing towards the lower ends of the orientation flaps, where the said desired and defective objects with a desired orientation start to expose their maximum surface area to the cameras placed on either sides to capture the characteristics of interest of said desired and defective objects (Col. 4, L17-20); an ejection assembly (nozzle 47) located below the viewing zone of the cameras of the said camera boxes to eject the defective objects based on the inputs received from the control panel regarding the grade of the object (Col. 4, L45-50) and get them collected in the second collection chute (outlet guide 57) and collecting remaining said desired objects in the third collection chute (outlet guide 58).

Grosz does not disclose that the rollers move the mixture of large, desired and defective objects towards a first collection chute; and that the rollers convey the said large objects which are bigger than the gap between the rollers to one side of the said pair of rollers towards the said first collection chute; an adjustable assembly for adjusting: the distance between the two rollers of the said roller pair, distance between the two orientation flaps of the said pair of orientation flaps, distance between the said roller pair and said pair of orientation flaps,  and inclination of the rollers towards said first collection chute;

Minnicucci, further discloses an adjustable assembly for adjusting: the distance between the two rollers of the said roller pair (Abstract), and inclination of the rollers towards said first collection chute (Col. 3, L43-46);

Grosz and Minnicucci do not disclose a pair of orientation flaps placed parallel to each other below the said roller pair with the purpose of maintaining the fixed orientation of said objects and to avoid deflection of said objects caused immediately after their exit through the gap between the rollers due to inertia, air resistance or other buoyancy forces, wherein the distance between the said orientation flaps is equal to or more than the distance between the said rollers of the roller pair; an adjustable assembly for adjusting distance between the two orientation flaps of the said pair of orientation flaps, distance between the said roller pair and said pair of orientation flaps.
However, Paul discloses a pair of orientation flaps (16) below a fall channel (14) with the purpose of maintaining the desired orientation of said desired and defective objects (P0026, L7-10) and to avoid deflection of said desired and defective objects caused immediately after their exit through the gap between the rollers due to inertia, air resistance or other buoyancy forces (P0026, L3-7). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the orientation flaps as disclosed by Paul to the apparatus disclosed by Grosz, in order to make the objects fall in single file, thus increasing the accuracy of the cameras.
Paul does not directly disclose wherein the distance between the said orientation flaps is equal to or more than the distance between the said rollers of the roller pair; an adjustable assembly for adjusting 

With regards to claim 2, Grosz, Minnicucci and Paul disclose all the elements of claim 1 as outlined above. Grosz and Paul do not disclose wherein threaded/grooved roller pair can be used alternatively without any inclination of the roller pair assembly to push the said objects which are bigger than the gap between the rollers to one side of the said threaded/grooved pair of rollers towards the said first collection chute within the predictable amount of time.
However Minnicucci discloses wherein threaded/grooved roller pair (Fig. 1A and 1B) can be used alternatively without any inclination of the roller pair assembly to push the said objects which are bigger than the gap between the rollers to one side of the said threaded/grooved pair of rollers towards the said first collection chute (S1) within the predictable amount of time. Both inclined rollers and threaded rollers are known in the art, therefore a person with ordinary skill in the art before the effective filing date of the invention would be able to substitute inclined rollers for threaded rollers based on space limitations (MPEP 2143.B).

With regards to claim 4, Grosz, Minnicucci and Paul disclose all the elements of claim 1 as outlined above. Grosz does not directly disclose wherein two ejection assemblies can be placed opposite to one another below the viewing zone of the cameras from the said camera boxes focusing in different angles to eject and direct the falling target objects and non-target objects of different characteristics in their respective collection chutes. However it would have been within the skill of a person with ordinary 

With regards to claim 5, Grosz, Minnicucci and Paul disclose all the elements of claim 1 as outlined above. Grosz further discloses wherein each camera box comprises a plurality of cameras with different orientations so as to capture all the required characteristics of said desired and defective objects.

With regards to claim 6, Grosz discloses a  method for sorting objects with different characteristics (Col. 1, L9-14) comprising: feeding a mixture of large, desired and defective objects by a feeder (hopper 10) over the pair of rollers (24, 25) in a way to uniformly spread the said mixture over a gap between the said pair of rollers (Col. 2, L47-56); inclining the said pair of rollers in the range of 0 to 15 degrees (Col. 3, L20-21) and receiving the said mixture by the said pair of rollers and guiding and providing them with a desired orientation while passing through the said roller pair (Col. 3, L55-58); capturing the characteristics of said desired and defective objects (Col. 4, L15-20) by cameras (photocells 41,42) placed in a first and second camera boxes (housing 40) and focusing the said cameras towards the lower ends of the said orientation flaps, wherein the said desired and defective objects with a desired orientation start to expose their maximum surface area to the cameras along with their illuminating sources which are arranged below the said orientation flaps by maintaining the distance between the two said camera boxes relatively larger than the distance between the said orientation flaps (Col. 4, L10-12); ejecting the said defective objects based on the inputs received from the said control panel regarding the grade of the object (Col. 4, L45-50) by an ejection assembly (nozzle 47) located below the viewing zone of the cameras of the said camera boxes to get them collected in the second collection chute (outlet guide 57); collecting the remaining said falling objects in the third collection chute (outlet guide 58).
Grosz does not disclose moving the mixture towards a first collection chute and conveying the said large objects which are relatively bigger than the gap between the rollers to one side of the said pair of rollers and collecting them in the said first collection chute;


Grosz and Minnicucci do not disclose receiving the said objects guided and oriented by the said pair of rollers by the pair of orientation flaps which are positioned and configured to maintain the already achieved fixed orientation of said objects by avoiding deflection of said objects caused immediately after the passing of said objects from the gap between the said rollers due to inertia, air resistance or other buoyancy forces, by keeping the distance between the said orientation flaps equal to or more than the distance between the rollers of the said roller pair.
However, Paul discloses receiving the said objects guided and oriented by the said pair of rollers by the pair of orientation flaps which are positioned and configured to maintain the already achieved fixed orientation of said objects (P0026, L7-10) by avoiding deflection of said objects caused immediately after the passing of said objects from the gap between the said rollers due to inertia, air resistance or other buoyancy forces (P0026, L3-7). 
Paul does not directly disclose keeping the distance between the said orientation flaps equal to or more than the distance between the rollers of the said roller pair. However it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate distance based on the material being sorted (MPEP 2144.04.IV.A). 

With regards to claim 7, Grosz, Minnicucci and Paul disclose all the elements of claim 6 as outlined above. Grosz and Paul do not disclose wherein threaded/grooved roller pair can be used alternatively without any inclination of the roller pair assembly to push the said objects which are bigger 

With regards to claim 9, Grosz, Minnicucci and Paul disclose all the elements of claim 6 as outlined above. Grosz does not directly disclose wherein two ejection assemblies can be placed opposite to one another below the viewing zone of the cameras from the said camera boxes focusing in different angles to eject and direct the falling target objects and non-target objects of different characteristics in their respective collection chutes. However it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to add another ejection assembly to sort by more characteristics (MPEP 2144.04.IV.B)

With regards to claim 10, Grosz, Minnicucci and Paul disclose all the elements of claim 6 as outlined above. Grosz further discloses wherein each camera box comprises a plurality of cameras with different orientations so as to capture all the required characteristics of said desired and defective objects.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosz, Paul and Minnicucci  as applied to claim 1 above, and further in view of Currey (US 8360249).

With regards to claims 3 and 8, Grosz, Minnicucci and Paul disclose all the elements of claim 1 as outlined above. Grosz, Paul and Minnicucci  do not disclose using a hook in the vicinity of the pair of rollers along with the cameras to dislodge the desired and defective objects stuck in the gap between the rollers based on the feedback received from the cameras and collect them in a fourth collection chute.
However, Currey discloses a scraper (118) for cleaning rollers. It would have been obvious to add a scraper to the rollers disclosed by Grosz to timely remove clogs, thus increasing efficiency. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655